UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 5, 2014 ZOOM TELEPHONICS, INC. (Exact Name Of Registrant As Specified In Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-53722 04-2621506 (Commission File Number) (I.R.S. Employer Identification No.) 207 South Street, Boston, MA (Address of Principal Executive Offices) (Zip Code) (617) 423-1072 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 5, 2014, Bernard Furman, a member of the Board of Directors, passed away. The remaining members of the Board of Directors will determine whether to appoint a new director to fill Mr. Furman’s position. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. ZOOM TELEPHONICS, INC. Dated:May 14, 2014 By: /s/Frank B. Manning Frank B. Manning President, Chief Executive Officer and Acting Chief 3
